DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The following rejections are withdrawn:
35 USC 112: Claims 35, 38, 41, 65, 68, 71, 72, 77, 80, 83, 84
35 USC 102: Yeh – All
35 USC 102: Abramhoff - All
The following rejections are maintained:
35 USC 112: Claims 42, 72, 84

Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
Applicant argues

    PNG
    media_image1.png
    429
    569
    media_image1.png
    Greyscale

Examiner’s response: 
	Applicant’s argument is not persuasive.  Below are all citations referring to figure 6. Applicants citation to paragraph 38 and 39 do not correspond to figure 6. Looking below, the disclosure states the system can be in a standalone environment (see paragraphs 68) or a networked environment (see paragraphs 69 and 75).
Paragraph 69 specifically states that elements within 1201 can this be distributed over one or more remote computing devices 1214A,B,C. What is not expressly disclosed, is the specific mode of operation recited in claims 42, 72 and  84.
Applicant’s detailed description of figure 6 does not support the specific implementation applicant is arguing.

[0014] FIG. 6 is shows sample distribution with and without confounder training, according to certain embodiments. 
[0066] The present methods and systems can be operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well known computing systems, environments, and/or configurations that can be suitable for use with the system and method comprise, but are not limited to, personal computers, server computers, laptop devices, and multiprocessor systems. Additional examples comprise set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that comprise any of the above systems or devices, and the like.
[0067] The processing of the disclosed methods and systems can be performed by software components. The disclosed system and method can be described in the general context of computer-executable instructions, such as program modules, being executed by one or more computers or other devices. Generally, program modules comprise computer code, routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. The disclosed method can also be practiced in grid-based and distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules can be located in both local and remote computer storage media including memory storage devices.
[0068] Further, one skilled in the art will appreciate that the systems and methods disclosed herein can be implemented via a computing device, best shown in FIG. 6, in the form of a computer 1201. The components of the computer 1201 can comprise, but are not limited to, one or more processors or processing units 1203, a system memory 1212, and a system bus 1213 that couples various system components including the processor 1203 to the system memory 1212. In the case of multiple processing units 1203, the system can utilize parallel computing.
[0069] The system bus 1213 represents one or more of several possible types of bus structures, including a memory bus or memory controller, a peripheral bus, an accelerated graphics port, and a processor or local bus using any of a variety of bus architectures. By way of example, such architectures can comprise an Industry Standard Architecture (ISA) bus, a Micro Channel Architecture (MCA) bus, an Enhanced ISA (EISA) bus, a Video Electronics Standards Association (VESA) local bus, an Accelerated Graphics Port (AGP) bus, and a Peripheral Component Interconnects (PCI), a PCI-Express bus, a Personal Computer Memory Card Industry Association (PCMCIA), Universal Serial Bus (USB) and the like. The bus 1213, and all buses specified in this description can also be implemented over a wired or wireless network connection and each of the subsystems, including the processor 1203, a mass storage device 12012, an operating system 1205, imaging software 1206, imaging data 1207, a network adapter 1208, system memory 1212, an Input/Output Interface 1210, a display adapter 1209, a display device 1211, and a human machine interface 1202, can be contained within one or more remote computing devices 1214a,b,c at physically separate locations, connected through buses of this form, in effect implementing a fully distributed system.
[0070] The computer 1201 typically comprises a variety of computer readable media. Exemplary readable media can be any available media that is accessible by the computer 1201 and comprises, for example and not meant to be limiting, both volatile and non-volatile media, removable and non-removable media. The system memory 1212 comprises computer readable media in the form of volatile memory, such as random access memory (RAM), and/or non-volatile memory, such as read only memory (ROM). The system memory 1212 typically contains data such as imaging data 1207 and/or program modules such as operating system 1205 and imaging software 1206 that are immediately accessible to and/or are presently operated on by the processing unit 1203.
[0071] In another aspect, the computer 1201 can also comprise other removable/non-removable, volatile/non-volatile computer storage media. By way of example, FIG. 6 illustrates a mass storage device 12012 which can provide non-volatile storage of computer code, computer readable instructions, data structures, program modules, and other data for the computer 1201. For example and not meant to be limiting, a mass storage device 12012 can be a hard disk, a removable magnetic disk, a removable optical disk, magnetic cassettes or other magnetic storage devices, flash memory cards, CD-ROM, digital versatile disks (DVD) or other optical storage, random access memories (RAM), read only memories (ROM), electrically erasable programmable read-only memory (EEPROM), and the like.
[0072] Optionally, any number of program modules can be stored on the mass storage device 12012, including by way of example, an operating system 1205 and imaging software 1206. Each of the operating system 1205 and imaging software 1206 (or some combination thereof) can comprise elements of the programming and the imaging software 1206. Imaging data 1207 can also be stored on the mass storage device 12012. Imaging data 1207 can be stored in any of one or more databases known in the art. Examples of such databases comprise, DB2®, Microsoft® Access, Microsoft® SQL Server, Oracle®, mySQL, PostgreSQL, and the like. The databases can be centralized or distributed across multiple systems.
[0073] In another aspect, the user can enter commands and information into the computer 1201 via an input device (not shown). Examples of such input devices comprise, but are not limited to, a keyboard, pointing device (e.g., a “mouse”), a microphone, a joystick, a scanner, tactile input devices such as gloves, and other body coverings, and the like These and other input devices can be connected to the processing unit 1203 via a human machine interface 1202 that is coupled to the system bus 1213, but can be connected by other interface and bus structures, such as a parallel port, game port, an IEEE 13912 Port (also known as a Firewire port), a serial port, or a universal serial bus (USB).
[0074] In yet another aspect, a display device 1211 can also be connected to the system bus 1213 via an interface, such as a display adapter 1209. It is contemplated that the computer 1201 can have more than one display adapter 1209 and the computer 1201 can have more than one display device 1211. For example, a display device can be a monitor, an LCD (Liquid Crystal Display), or a projector. In addition to the display device 1211, other output peripheral devices can comprise components such as speakers (not shown) and a printer (not shown) which can be connected to the computer 1201 via Input/Output Interface 1210. Any step and/or result of the methods can be output in any form to an output device. Such output can be any form of visual representation, including, but not limited to, textual, graphical, animation, audio, tactile, and the like. In an aspect, a retinal image acquisition device 101 can be coupled to computer 1201 via Input/Output Interface 1210. For example, fundus camera 100 can transfer images captured to the computer 1201 for analysis and storage. In further embodiments, input images earlier acquired a stored on a hard drive or other storage media and are uploaded by way of the Input/Output Interface.
[0075] The computer 1201 can operate in a networked environment using logical connections to one or more remote computing devices 1214a,b,c. By way of example, a remote computing device can be a personal computer, portable computer, a server, a router, a network computer, a peer device or other common network node, and so on. Logical connections between the computer 1201 and a remote computing device 1214a,b,c can be made via a local area network (LAN) and a general wide area network (WAN). Such network connections can be through a network adapter 1208. A network adapter 1208 can be implemented in both wired and wireless environments. Such networking environments are conventional and commonplace in offices, enterprise-wide computer networks, intranets, and the Internet 1215.
[0076] For purposes of illustration, application programs and other executable program components such as the operating system 1205 are illustrated herein as discrete blocks, although it is recognized that such programs and components reside at various times in different storage components of the computing device 1201, and are executed by the data processor(s) of the computer. An implementation of imaging software 1206 can be stored on or transmitted across some form of computer readable media. Any of the disclosed methods can be performed by computer readable instructions embodied on computer readable media. Computer readable media can be any available media that can be accessed by a computer. By way of example and not meant to be limiting, computer readable media can comprise “computer storage media” and “communications media.” “Computer storage media” comprise volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules, or other data. Exemplary computer storage media comprises, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by a computer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-43, 62-85  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
32. (Currently amended) A method for diagnosing a disease condition in a patient, the method comprising: …
“where the second trained machine learning model is trained by: 
applying the second trained machine learning model to ground truth training data that comprises indicia that a corresponding image contains an object of interest that is indicative of a disease at each location of a plurality of locations of the corresponding image and labels about whether the corresponding image depicts a disease, and 
adjusting 1the second trained machine learning model to fit the ground truth training data; and “
The examiner is unable to find support for this limitation.  Applicant argued support could be found in paragraph 34 to 36 and 47. The examiner is included these paragraphs below, as well as paragraphs 41 and 52. There is clearly no express support for these limitations. If applicant believes there is implicit or inherent support please explain (see MPEP § 2163(I)(B)). 
At best, the disclosure [0047]shows “images with disease marked as ground truth, target sampling may be used to sample only certain desired points”.  Thus images with disease are the ground truth training data.  This ground truth training data is sampled (grid or random) or features are extracted ([0048])  and placed on a normalized image to create an enhanced source image ([0050]) .  These enhanced source images can be optionally augmented ([0053]) and are used to train a plurality of NN. 

[0034] As used herein, “Confounder Sample” a sample that causes a false-positive or false-negative outcome from a multilevel neural network including convolutional neural networks.
[0035] Disclosed herein are systems methods and devices for diagnosing disease in medical images. In certain aspects, disclosed is a method for training a neural network to detect features in a retinal image including the steps of: a) extracting one or more features images from a Train_0 set, a Test_0 set, a Train_1 set and a Test_1 set; b) combining and randomizing the feature images from Train_0 and Train_1 into a Training data set; c) combining and randomizing the feature images from Test_0 and Test_1 into a testing dataset; d) training a plurality of neural networks having different architectures using a subset of the training dataset while testing on a subset of the testing dataset; e) identifying the best neural network based on each of the plurality of neural networks performance on the testing data set; f) inputting images from Test_0, Train_1, Train_0 and Test_1 to the best neural network and identifying a limited number of false positives and false negative and adding the false positives and false negatives to the training dataset and testing dataset; and g) repeating steps d)-g) until an objective performance threshold is reached. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.
[0036] According to certain embodiments, the feature extracting step further includes sampling a region of interest (ROI). In certain aspects, sampling is performed by random sampling. In further aspects, sampling is performed by grid sampling. According to still further aspects, the disclosed method further comprises the step of resampling the images of Train_0, Test_0, Train_1 and Test_1 after the identification of the best neural network with a sampling method different from the sampling method performed in the initial sampling. In yet further aspects, images undergo preprocessing prior to the step of extracting one or more Feature Images. According to still further aspects, the objective performance threshold is softmax_loss, mean squared error, area under the ROC curve or accuracy. According to certain aspects, the method further includes the steps of: a) creating a spatial distribution of features in an image; and b) inputting the spatial distribution of features into a neural network trained according to steps (a)-(f), where the output of the neural network is disease diagnosis. According to further aspects, the spatial distribution of features is a heat map. According to yet further aspects, the spatial distribution of features is a point-wise output from feature detection. In certain aspects, the step of creating a spatial distribution of features in an image further includes creating scalar features. In certain aspects, the scalar features are created as histograms. The method further including training a machine learning algorithm, where the input is scalar features and the output is disease diagnosis.
[0041] Retinal lesion detection algorithms using a classic detection pipeline, wherein image information is processed by a candidate detector; then a candidate segmentor; then a feature extractor; then a classifier, are well known. The systems and methods disclosed herein are an improvement on classic detection methods. The disclosed system provides for the application of a feature learning and detection/classification method, deep neural networks to the detection and localization of features relating to retinal disease in retinal images. The amount of data normally required to obtain good results from deep networks is challenging in medical images, the disclosed systems and methods implement several innovations to make deep learning on medical images with limited ground-truth maximally effective.
[0047] As shown in the flow chart of FIG. 1, a limited number of Feature Images 110a-d are extracted from each of Train_0 102, Test_0 106, Train_1 104 and Test_1 108. Feature image extraction involves sampling a region of interest (ROI) from the image. FIG. 4 shows a representative sample of ROI sampling from Train_0, with the ROI identified as “patch.” FIG. 4 shows a representative sample of ROI sampling from Train_1, with the ROI identified as “patch.” According to certain embodiments, the limited number of Feature Images 110 are randomly sampled from the image. According to further embodiments, the limited number of Feature Images are structurally sampled, such as by way of grid-sampling, from the image. In the case of images with disease marked as ground truth, target sampling may be used to sample only certain desired points, such as regions marked by experts.
[0052] Several methods may be used to determine if a Feature Image has disease in the image using a marked ground truth. For example, if at least N points in the central x % of the sample patch is marked as disease, then a positive determination is made. Values for N can be 1 or higher and values of x can be any value greater than 0.

Claim 62 and 74 are rejected under similar grounds as claim 32.
Claim 33-43, 63-73, 75-85 are rejected as dependent upon a rejected claim.

42. (Previously presented) The method of claim 32, wherein the input image is received over a network sent from a client device, and the determined diagnosis is outputted over the network to the client device. (not supported, see response to argument above)

Claim 72 and 84 are rejected under similar grounds as claim 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32-43, 62-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramoff (PGPub 2013/0301889) in view of Solanki (8879813)
Abramoff discloses 32. (Currently amended) A method for diagnosing a disease condition in a patient, the method comprising: 
receiving an input image of a portion of a patient's body; (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”)
applying the input image to a feature extraction model, the input image comprising a plurality of locations, the feature extraction model comprising a first trained machine learning model that is configured to generate an output that comprises, for each respective location of [[a]] each of the plurality of locations in the input image, an indication that the input image contains an object of interest at the respective location, where the object of interest is indicative of a presence of a disease; (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”; see paragraph 122 “[0122] The methods and systems can employ Artificial Intelligence techniques such as machine learning and iterative learning. Examples of such techniques include, but are not limited to, expert systems, case based reasoning, Bayesian networks, behavior based AI, neural networks, fuzzy systems, evolutionary computation (e.g. genetic algorithms), swarm intelligence (e.g. ant algorithms), and hybrid intelligent systems (e.g. Expert inference rules generated through a neural network or production rules from statistical learning).”, where any one of numerous ai Techniques can be used for any of the steps) , where the object of interest is indicative of a presence of a disease; (where lesions are indicative of disease)
 applying the output of the feature extraction model to a diagnostic model, the diagnostic model comprising a second trained machine learning model that is configured to output a diagnosis of a disease condition in the patient based on taking as input the indications for each of the plurality of locations in the input image as [[the]] output [[of]] by the feature extraction model (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”; see paragraph 122 “[0122] The methods and systems can employ Artificial Intelligence techniques such as machine learning and iterative learning. Examples of such techniques include, but are not limited to, expert systems, case based reasoning, Bayesian networks, behavior based AI, neural networks, fuzzy systems, evolutionary computation (e.g. genetic algorithms), swarm intelligence (e.g. ant algorithms), and hybrid intelligent systems (e.g. Expert inference rules generated through a neural network or production rules from statistical learning).” , where any one of numerous ai Techniques can be used for any of the steps), where the second trained machine learning model is trained by: 
outputting the determined diagnosis of the disease condition in the patient obtained from the diagnostic model. (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”)

But doesn’t expressly disclose “applying the second trained machine learning model to ground truth training data that comprises indicia that a corresponding image contains an object of interest that is indicative of a disease at each location of a plurality of locations of the corresponding image and labels about whether the corresponding image depicts a disease, and adjusting the second trained machine learning model to fit the ground truth training data;”

Solanki (Col. 44-45) discloses a method of determining abnormality in retinal images by using a neural network to classify lesions (Col. 44 line 22-54,  "In one embodiment, a support vector machine (SVM) is used for lesion classification. In other embodiments, classifiers such as k-nearest neighbor, naive Bayes, Fisher linear discriminant, deep learning, or neural networks can be used. In another embodiment, multiple classifiers can be used together to create an ensemble of classifiers. In one embodiment, four classifiers--one classifier for each of cottonwoolspots, exudates, hemorrhages, and microaneurysms--are trained and tested. In one embodiment, ground truth data with lesion annotations on 100 images is used for all lesions, plus more than 200 images for microaneurysms.”; see also col. 48 lines26-31;48-57) and compute an image level vector based on the classified lesions and using a neural network to classify as normal or abnormal disease (Fig. 32A-C; Col. 47 lines 6-30, “ As noted above, a blob includes a group of pixels with common local image properties and chosen by the interest region detector. FIG. 32A shows a patch of retina with microaneurysms. FIG. 32B shows the ground truth labelling for microaneurysms in the image patch shown in FIG. 32A. FIG. 32C shows the detected MAs marked by disks with the corresponding confidence levels indicated by the brightness of the disk. An estimated range for MA turnover is computed rather than a single number”; Col. 48 line 58- Col. 49 line 17, “e. For each image identified in (a), computing a vector of numbers ("image-level descriptors") by using one or least two or more types from: i. histogram of pixel-level classifier decision statistics computed in (d); ii. descriptors based on dictionary of codewords of pixel-level descriptors (primary descriptors) computed in (c) aggregated at image level; or iii. histogram of blob-level decision statistic numbers (one number per blob) computed as mean, median, maximum, or minimum of pixel-level classifier decision statistics computed in (d) for all pixels belonging to the blob;”;” g. Classifying encounters using encounter-level descriptors computed in (f) as normal or abnormal (one classifier each for each abnormality, lesion, or disease) using one or more of supervised learning techniques including but not limited to: (i) support vector machine, (ii) support vector regression, (iii) k-nearest neighbor, (iv) naive Bayes, (v) Fisher linear discriminant, (vi) neural network, (vii) deep learning, (viii) convolution networks, or (ix) an ensemble of one or more classifiers including from (i)-(viii), with or without bootstrap aggregation.”; where in order to train a neural network it needs ground truth data in the same format as the input as well as the identified output).  Therefore Solanki teaches “applying the second trained machine learning model to ground truth training data that comprises indicia that a corresponding image contains an object of interest that is indicative of a disease at each location of a plurality of locations of the corresponding image and labels about whether the corresponding image depicts a disease, and adjusting the second trained machine learning model to fit the ground truth training data;”
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the specific neural network implementation of Solkani in place of the generic recitation of a neural network.
The suggestion/motivation for doing so would have been to show a specific implementation.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Abramoff with Solkani to obtain the invention as specified in claim 32.

Abramoff in view of Salkani discloses 33. (Previously presented) The method of claim 32, wherein applying the input image to the feature extraction model comprises: obtaining a set of samples of the input image, each sample corresponding to a location in the input image; and for each sample of the set of samples, applying the sample to the feature extraction model, the feature extraction model configured to output an indication that the sample contains an object of interest. (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Abramoff in view of Salkani discloses 34. (Previously presented) The method of claim 33, wherein the set of samples is obtained by at least one of random sampling and grid sampling. (Abramoff, paragraph 76, “Although many parameters might be normally distributed across actual lesions, a uniform sampling ensures that rare lesions are equally well characterized. However, other samplings can be used.”)

Abramoff in view of Salkani discloses 35. (Currently amended) The method of claim 32, wherein the indication that the input image contains an object of interest at one or more locations comprises a mathematical model representation of the object of interest.  (Abramoff, Paragraph 129, “FIG. 8 illustrates an exemplary microaneurysm detection (e.g., detection image 804) by the proposed mathematical model based method in the macular region of a JPEG-compressed image 802 used in the EyeCheck screening program..” )

Abramoff in view of Salkani discloses 36. (Previously presented) The method of claim 32, wherein the output of the feature extraction model comprises a heat map corresponding to indications that the input image contains an object of interest at the plurality of locations in the input image. (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”;)

Abramoff in view of Salkani discloses 37. (Previously presented) The method of claim 32, wherein the output of the feature extraction model comprises a point-wise output corresponding to indications that the input image contains an object of interest at the plurality of locations in the input image. (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”;)

Abramoff in view of Salkani discloses 38. (Previously presented) The method of claim 32, wherein the output of the feature extraction model comprises a histogram of scalar features, the histogram corresponding to indications that the input image contains an object of interest at the plurality of locations in the input image. (Solanki, Col. 48 line 58- Col. 49 line 17, “e. For each image identified in (a), computing a vector of numbers ("image-level descriptors") by using one or least two or more types from: i. histogram of pixel-level classifier decision statistics computed in (d); ii. descriptors based on dictionary of codewords of pixel-level descriptors (primary descriptors) computed in (c) aggregated at image level; or iii. histogram of blob-level decision statistic numbers (one number per blob) computed as mean, median, maximum, or minimum of pixel-level classifier decision statistics computed in (d) for all pixels belonging to the blob;”).

Abramoff in view of Salkani discloses 39. (Previously presented) The method of claim 32, wherein one or more of the objects of interest is indicative of disease. (Abramoff, paragraph 89, “[0089] In step 402, a preprocessing step can be used to identify and normalize candidate target lesions in an image. In step 404, for each pixel pi;j selected in the preprocessing step 402, the normalized neighborhood of the pixel--the sample--is input to the classifier. As an example, the risk of presence of the target lesion is computed by the classifier for pi;j and a lesion risk map is thus obtained, at 406. In step 408, if the lesions need to be segmented, the risk map defined in step 406 is thresholded, and the connected foreground pixels are identified using morphological labeling. Each connected component is regarded as an automatically detected lesion, and this lesion is assigned a risk value defined as the maximal pixelwise risk of presence within the connected component. In step 410, if a probabilistic diagnosis for the entire image is desired/required, the risks assigned to each automatically detected lesions are fused. Typically, if a single type of lesions is detected, the probabilistic diagnosis for the image is simply defined as the maximum risk of presence of a target lesion.”;)

Abramoff in view of Salkani discloses 40. (Previously presented) The method of claim 32, wherein the portion of the patient's body includes at least a portion of the patient's eye, and the determined diagnosis of the disease condition in the patient comprises a diagnosis of a disorder manifesting in the retina. (Abramoff, paragraph 8)

Abramoff in view of Salkani discloses 41. (Currently amended) The method of claim 40, wherein one or more of the objects of interest is selected from a group consisting of: a microaneurysm, a dot hemorrhage, a flame- shaped hemorrhage, a sub-intimal hemorrhage, a sub-retinal hemorrhage, a pre-retinal hemorrhage, a micro-infarction, a cotton-wool spot, and [[an]] a yellow exudate. (Abramoff, paragraph 39, “[0039] An "object of interest" is defined as an object that most closely resembles the concept that the user(s) are interested in detecting in background. In the case of medical diagnosis, these may be lesions or abnormalities. In the case of retinal diagnosis, these may include but not limited to: microaneurysms, dot hemorrhages, flame-shaped hemorrhages, sub-intimal hemorrhages, sub-retinal hemorrhages, pre-retinal hemorrhages, micro-infarctions, cotton-wool spots, and yellow exudates.”;)

Abramoff in view of Salkani discloses 42. (Previously presented) The method of claim 32, wherein the input image is received over a network sent from a client device, and the determined diagnosis is outputted over the network to the client device. (Abramoff, paragraph 111-112 & 120)

Abramoff in view of Salkani discloses 43. (Previously presented) The method of claim 32, wherein the input image is obtained by at least one of: computed tomography (CT), magnetic resonance imaging (MRI), computed radiography, magnetic resonance, angioscopy, optical coherence tomography, color flow Doppler, cystoscopy, diaphanography, echocardiography, fluorescein angiography, laparoscopy, magnetic resonance angiography, positron emission tomography, single-photon emission computed tomography, x-ray angiography, nuclear medicine, biomagnetic imaging, colposcopy, duplex Doppler, digital microscopy, endoscopy, fundoscopy, laser surface scanning, magnetic resonance spectroscopy, radiographic imaging, thermography, and radio fluoroscopy. (Abramoff, paragraph 148, “. As a further example, the methods described herein can be highly general but can be trained to be highly specific in a specific domain. Any domain can be used and the systems and methods can be trained for any particular object of interest.” )

Claim 62 and 74 are rejected under similar grounds as claim 32.
Claim 63 and 75 are rejected under similar grounds as claim 33.
Claim 64 and 76 are rejected under similar grounds as claim 34.
Claim 65 and 77 are rejected under similar grounds as claim 35.
Claim 66 and 78 are rejected under similar grounds as claim 36.
Claim 67 and 79 are rejected under similar grounds as claim 37.
Claim 68 and 80 are rejected under similar grounds as claim 38.
Claim 69 and 81 are rejected under similar grounds as claim 39.
Claim 70 and 82 are rejected under similar grounds as claim 40.
Claim 71 and 83 are rejected under similar grounds as claim 41.
Claim 72 and 84 are rejected under similar grounds as claim 42.
Claim 73 and 85 are rejected under similar grounds as claim 43.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Training” would be appropriate